IN THE COURT OF CRIMINAL APPEALS

OF TEXAS



NO. WR-72,454-07


ADRIAN JABAR BENSON, Relator

v.

MONTGOMERY COUNTY DISTRICT CLERK, Respondent




ON APPLICATION FOR A WRIT OF MANDAMUS
CAUSE NO. 92-11-01026
IN THE 221ST JUDICIAL DISTRICT COURT FROM MONTGOMERY COUNTY


 Per curiam.

O R D E R



	Relator has filed a motion for leave to file a writ of mandamus pursuant to the original
jurisdiction of this Court.  In it, he contends that he filed an application for a writ of habeas corpus
in the 221st Judicial District Court of Montgomery County and that the district clerk's office refused
to file the application. 
	 In these circumstances, additional facts are needed.  The respondent, the District Clerk of 
Montgomery County, is ordered to file a response.  The response shall state whether Relator
attempted to file an 11.07 writ of habeas corpus in Montgomery County around April 26, 2010 and
whether that filing was returned to Relator unfiled.  If so, the response shall state the reasons for the
refusal to file the application.
	This application for leave to file a writ of mandamus shall be held in abeyance until the
respondent has submitted the appropriate response.  Such response shall be submitted within 30 days
of the date of this order.


Filed: June 9, 2010
Do not publish